Curia.

The .plaintiff should either have retained his de'tirrerj and gone to argument upon the calendar, or confessed the defendant’s plea, taking a judgment to he levied °f his goods and chattels; or have taken -issue, .suffered a verdict for the defendant, and then moved for judgment non ' obstante veredicto, as was done in Whittimore v. Adams. The defendant ds;entitled to retain his plea upon the record, and have it passed upon by the Court, with a view to his writ of error. Therule -for judgment must he set aside with costs ; but under the special circumstances of this case, the plaintiff may enter up judgment as upon the demurrer and joinder heretofore interposed in the case.
Rule accordingly.